Citation Nr: 1329985	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  09-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable disability rating for metatarsal fat pad atrophy, hyperkeratotic build up and bursitis of the bilateral feet, previously diagnosed as plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971 and from January 1977 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing at the RO in March 2013.  A transcript of the hearing has been associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).

At the March 2013 hearing, the Veteran was accompanied by an accredited representative from a service organization different from Texas Veterans Commission, who is his appointed representative.  In May 2013, the Board sent him a letter reminding him of this fact and offering him the opportunity to appoint a different representative.  He did not respond.  Accordingly, in July 2013, the Board sent him a follow-up letter offering him an opportunity to testify at a new hearing accompanied by his authorized representative, Texas Veterans Commission.  Later in July 2013, the Veteran responded by affirmatively informing the Board that he did not wish to have a new hearing.  In light of his response, the Board now finds that all due process concerns involving the Veteran's right to full representation at all stages of his appeal have been reasonably satisfied.  38 C.F.R. § 20.600 (2013).  

The Veteran raised the issue of entitlement to a TDIU during the Board hearing.  He testified that he would not have retired early but for the symptoms associated with his service-connected foot disability.  Hearing Tr. at 2-3.  Accordingly, the issue has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has bifurcated the issue and listed it separately on the title page in recognition of the distinct factual and legal requirements of a TDIU claim.  See 38 C.F.R. § 4.16 (2013); Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After careful consideration, the Board finds that this matter must be remanded for further development, as outlined below.  

A. Notice

As explained in the Introduction section above, the Veteran has raised the issue of entitlement to a TDIU as a component of his instant appeal.  It is unclear to what extent, if at all, this issue has been developed by the AOJ.  

During the Veteran's hearing with the undersigned he testified that he filed a claim for "unemployability."  Hearing Tr. at 5.   Records in the Veteran's Virtual VA claims file reflect that he recently attended several VA examinations for his service-connected disabilities, which could represent development related to a claim for a TDIU.  In addition, the Veteran's Veterans Benefits Management System (VBMS) claims file reflects that he was provided a notice letter in June 2013 informing him of the legal and evidentiary requirements necessary to establish entitlement to a benefit.  However, this letter does not specifically address what benefit the Veteran applied for and the attachments to the letter are not part of the file.  Hence, it is unclear if this was a notice letter related to a claim for TDIU or some other disability.  Accordingly, upon remand, a notice letter should be provided to the Veteran relating to his claim for entitlement to a TDIU, or, if such letter has already been provided, such should be clearly documented in the paper or virtual claims folder.

B. Medical Records

The claims file shows that the Veteran has had ongoing treatment at both private (non-VA) and VA medical facilities.  Upon remand, the Veteran should be provided an opportunity to identify and authorize VA to obtain any further relevant records.  

C. VA Examination

The Veteran underwent a VA examination to evaluate the severity of his service-connected bilateral foot disability in January 2007, at which time he had no range of motion limitation of either foot.  Records indicate a worsening of the service-connected disability since that time.  For example, an August 2012 private treatment record reflects decreased range of motion of the subtalar joint bilaterally.  In light of the intervening evidence indicating a worsening of this disability, a new VA examination is necessary to decide the appeal.  See 38 C.F.R. §§ 3.326, 3.327 (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  While the Veteran was provided a VA foot examination in August 2013, the examiner did not comment on range of motion during this examination.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a §5103 (formerly VCAA) notice letter advising him of the information and evidence needed to substantiate his increased rating claim and, if not previously provided, his TDIU claim.  

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims. 

If the Veteran was previously provided a notice letter for his TDIU claim, an additional letter need not be sent regarding that issue provided that the notification is clearly documented in the paper or virtual claims file.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information, undertake all reasonable efforts to obtain the relevant pertinent private records identified by the Veteran, if not already associated with the claims file.  

3.   Obtain all of the Veteran's outstanding VA treatment records, including those (a) between September 2008 and April 2010, if any, and (b) those created since May 2013.  

4.  After completing the development requested above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected bilateral foot disability.  All relevant records must be made available to and be reviewed by the examiner in conjunction with the examination (both the paper file and any electronic portion of the file).  All necessary tests should be performed and the results reported.

Based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's metatarsal fat pad atrophy, hyperkeratotic build up and bursitis of the bilateral feet, previously diagnosed as plantar fasciitis.

In doing so, the examiner is asked to identify the following:

(a) Range of motion studies in degrees and in relation to normal range of motion.  

(b) Any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  

(c) The existence, nature, frequency, and duration of flare-ups, indicating the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

(d) The examiner is also asked to address whether the bilateral foot disability picture alone is of sufficient severity to preclude all forms of substantially gainful employment, whether physical or sedentary.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all conclusions and opinions reached.  

5.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority, including the evidence added to the file since the last adjudication of this matter.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
N. Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(3).


